Citation Nr: 1739899	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to service-connected bronchial asthma with bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.K.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from January 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that the appeal originally included the issue of entitlement to an increased evaluation for bronchial asthma with bronchitis.  However, in February 2017, the Veteran's representative withdrew the appeal for that issue.  Therefore, the issue is no longer on appeal, and no further consideration is needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records document symptomatology pertaining to the sinuses.  In this regard, there was a report of sinus discharge and wheezing in November 1969, and a physician indicated that the Veteran could possibly have allergic sinusitis.  A March 1970 report of medical history also indicated that he Veteran had had sinusitis.  
The Veteran was afforded VA examinations in August 2010 and June 2014 during which the examiners determined that he has allergic rhinitis, which is already service-connected.  However, they noted that there was a normal x-ray of the sinuses.  Nevertheless, the examiners did not address the other evidence of record documenting symptoms during the appeal period. See e.g. March 2010 VA treatment record (sinus pain); September 2010 VA treatment record (sinus problems); March 2015 VA treatment record (persistent sinus congestion); August 2015 VA treatment record (sinus rinses); October 2016 VA treatment record (history of sinusitis); July 2017 VA treatment record (history of sinusitis).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any sinusitis that may have been present at any point during the pendency of the appeal.

The Board also notes that additional evidence has been received that was not previously considered by the RO in connection with the claim on appeal, including additional VA treatment records.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

The Board further notes that the Veteran has not been provided notice of the evidence needed to substantiate the claim on a secondary basis.  Thus, on the remand, the AOJ should ensure that he is provided all necessary notice.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claim for service connection for sinusitis.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed sinusitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinusitis that may be present or that was present at any point during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's after service treatment records, which note symptoms of sinusitis, service treatment records, other post-service medical records, and assertions or statements by the Veteran.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should address whether the Veteran has had sinusitis at any point since filing his claim October 2009 or within close proximity thereto.  If the examiner determines that the Veteran did not have sinusitis during the pendency of the appeal, he or she should address the evidence documenting symptomatology over the years in making the determination. See e.g. March 2010 VA treatment record (sinus pain); September 2010 VA treatment record (sinus problems); March 2015 VA treatment record (persistent sinus congestion); August 2015 VA treatment record (sinus rinses); October 2016 VA treatment record (history of sinusitis); July 2017 VA treatment record (history of sinusitis).

If the examiner has been found to have sinusitis during the appeal period, the examiner should opine as to whether it is at least as likely as not that the Veteran's claimed sinusitis is causally or etiologically related to his military service, to include any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's sinusitis is either caused by or aggravated by his service-connected bronchial asthma with bronchitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of consideration assistance to the Board.  Because it is important "that each disability viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claim s file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




